Title: From Thomas Jefferson to Edmond Charles Genet, 11 June 1793
From: Jefferson, Thomas
To: Genet, Edmond Charles



Sir
Philadelphia June 11. 1793.

I had the honor of laying before the President your Memorial of the 22d. of May proposing that the United States should now pay up all the future instalments of their debt to France, on condition that the sum should be invested in produce. The President having fully deliberated on this subject, I have now the honor of inclosing you a Report from the Treasury department, made in consequence thereof, and explaining the circumstances which prevent the US. from acceding to that proposition.
In fact, the instalments, as they are settled by Convention between the two nations, far exceed the ordinary resources of the US. To accomplish them completely and punctually, we are obliged to anticipate the revenues of future times, by loans, to as great an extent as we can prudently attempt. As they are arranged however by the Convention, they give us time for successive and gradual efforts. But to crowd these anticipations all into a single one, and that to be executed in the present instant, would more than hazard that state of credit, the preservation of which can alone enable us to meet the different paiments at the times agreed on. To do even this hitherto, has required, in the operations of borrowing, time, prudence and patience: and these operations are still going on in all the extent they will bear. To press them beyond this, would be to defeat them both now and hereafter. We beg you to be assured, and through you to assure your nation, that among the important reasons which lead us to economise and foster our public credit, a strong one is the desire of preserving to ourselves the means of discharging our debt to them with punctuality and good faith, in the times and sums which have been stipulated between us.—Referring to the inclosed Report for a more particular developement of the obstacles to the proposition, I have the honor to assure you of the sentiments of particular esteem & respect with which I am Sir Your most obedient & most humble servt.

Th: Jefferson

